WISDOM, Circuit Judge,
with whom ALVIN B. RUBIN, POLITZ, TATE, and JOHNSON, Circuit Judges, join,
dissenting.
Robins is the Tar Baby of tort law in this circuit. And the brier-patch is far away. This Court’s application of Robins is out of step with contemporary tort doctrine, works substantial injustice on innocent victims, and is unsupported by the considerations that justified the Supreme Court’s 1927 decision.
Robins was a tort case grounded on a contract. Whatever the justification for the original holding, this Court’s requirement of physical injury as a condition to recovery is an unwarranted step backwards in torts jurisprudence. The resulting bar for claims of economic loss unaccompanied by any physical damage conflicts with conventional tort priniciples of foreseeability and proximate cause. I would analyze the plaintiffs’ claims under these principles, using the “particular damage” requirement of public nuisance law as an additional means of limiting claims. Although this approach requires a case-by-case analysis, it comports with the fundamental idea of fairness that innocent plaintiffs should receive compensation and negligent defendants should bear the cost of their tortious acts. Such a result is worth the additional costs of adjudicating these claims, and this rule of liability appears to be more economically efficient. Finally, this result would *1036relieve courts of the necessity of manufacturing exceptions totally inconsistent with the expanded Robins rule of requiring physical injury as a prerequisite to recovery.
I. ALTERNATE STATEMENT OF THE CASE

A. Factual Background

On July 22, 1980, at 8:44 p.m., the inbound bulk carrier M/V Sea Daniel collided with the outbound container ship M/V Testbank at Mile 41 of the Mississippi River Gulf Outlet Channel. This channel is a 66-mile, man-made shortcut between New Orleans and the Gulf of Mexico. Immediately following the collision, a cloud of hydrobromic acid mist enveloped the ships from ruptured containers onboard the Test-bank. The prevailing winds carried the acid cloud to Shell Beach, Louisiana, a little town downwind of the collision. The collision damaged several containers on the Testbank, which were then lost overboard. One of these containers held about twelve tons of pentachlorophenol (PCP) in fifty-pound bags.1 This was the largest PCP spill in United States history.
The same day, Civil Defense and local authorities evacuated all residents within a ten-mile radius of the collision. The Coast Guard closed the Outlet to vessel navigation.2 Health officials suspended all fishing, shrimping, and associated activities on the Outlet and within about 400 square miles of surrounding Louisiana waterways and marshes. They also embargoed seafood and shellfish caught in the area and widely broadcast notice of this embargo. The closure and suspensions lasted through mid-August.
The commercial fishing industry in the area sustained serious losses, primarily from the depressed market in that industry in southern Louisiana. Other businesses suffered losses. Numerous parties filed suit against the vessels and their owners, seeking compensation for their expenses and their lost profits caused by the collision, pollution, and bans to navigation and fishing. The claimants may be classified as follows:
(1) commercial fishermen, crabbers, oystermen, and shrimpers who routinely operated in and around the closed area;
(2) fishermen, crabbers, oystermen, and shrimpers who engaged in these practices only for recreation;
(3) operators of marinas and boat rentals, and marine suppliers;
(4) tackle and bait shops;
(5) wholesale and retail seafood enterprises not actually engaged in fishing, shrimping, crabbing, or oystering in the closed area;
(6) seafood restaurants;
(7) cargo terminal operators;
(8) an operator of railroad freight cars seeking demurrage;
(9) vessel operators seeking expenses (demurrage, crew costs, tug hire) and losses of revenues caused by the closure of the outlet.
In its decision and judgment entered in State of Louisiana ex rel. Guste v. M/V Testbank, E.D.La.1981, 524 F.Supp. 1170, aff'd, 728 F.2d 748 (per curiam), the district court dismissed the claims of shipping interests, marine and boat rental operators, wholesale and retail seafood enterprises not actually engaged in fishing, seafood restaurants, tackle and bait shops, and recreational fishermen. On February 22, 1982, a panel of this Court heard oral argument, and that panel affirmed the decision of the district court, holding that it was bound by Robins and by Akron Corp. v. M/T Cantigny, 5 Cir.1983, 706 F.2d 151 *1037(per curiam). See State of Louisiana ex rel. Guste v. M/V Testbank, 5 Cir.1984, 728 F.2d 748 (per curiam). Now a majority of our Court en banc has affirmed that determination.
B. The Fifth Circuit’s Extensions o/Robins
This Court’s most recent extension of Robins, and one that is squarely on point with the present case, is Akron Corp. v. M/T Cantigny, 5 Cir.1983, 706 F.2d 151 reh’g denied, 5 Cir.1983, 711 F.2d 1054. In Akron, a ship grounded in the Southwest Pass of the Mississippi River, blocking large vessel traffic from entering or leaving the river for several days. Owners and charterers of vessels blocked by the closure of the pass sued for demurrage, additional fuel expenses, tug hire, pilot fees, and other delay expenses. This Court denied recovery:
“Robins stands for the proposition that a party may not recover for economic losses not associated with physical damages. Id. The rule’s purpose is to prevent limitless liability for negligence and the filing of law suits of a highly speculative nature. This court noted in Bayou Lacombe [5 Cir.1979, 597 F.2d 469] that ‘[w]hatever the wisdom of the traditional rule of nonliability for negligent acts causing economic loss, Robins reflects the state of law in this circuit,’ 597 F.2d at 472.”
706 F.2d at 153 (emphasis added).
In Dick Meyers Towing Service, Inc. v. United States, 5 Cir.1978, 577 F.2d 1023, cert. denied, 1979, 440 U.S. 908, 99 S.Ct. 1215, 59 L.Ed.2d 455, this Court denied recovery for losses after navigation on the Black Warrior River in Alabama was completely halted for five months by a faulty lock near the Bankhead Dam. Meyers sued for recovery of the loss of towing business sustained as a result of the closing of the river. This Court affirmed the district court’s denial of recovery, relying on Robins and Kaiser Aluminum & Chemical Corp. v. Marshland Dredging Co., 5 Cir.1972, 455 F.2d 957:
“The law has traditionally been reluctant to recognize claims based solely on harm to the interest in contractual relations or business expectancy____ In consequence, as stated in Kaiser Aluminum, a plaintiff may not recover for interference with his contractual relations unless he shows that the interference was intentional or knowing. While the wisdom of that traditional reluctance is open to debate, the rule based upon it is too well-settled to be overturned by a panel of this court.”
577 F.2d at 1025.3
Finally, in Louisville and Nashville Railroad Co. v. M/V Bayou Lacombe, 5 Cir.1979, 597 F.2d 469, L & N Railroad sought recovery for loss of use of a railroad bridge damaged by the Bayou Lacombe. Although L & N did not own the bridge, it sought to place itself in the same position as the owner of the bridge through its contractual agreement with the bridge’s actual owner. The Court found that the agreement placed no ownership interest in the L & N. Therefore, under Robins, as construed by this Court, L & N had no right to recover. The damages allegedly sustained were losses of an economic expectancy and not proprietary losses. Id. at 474.4
*1038The enduring appeal of Robins, despite its inapplicability to cases such as this one, seems to spring from the administrative convenience of a “conspicuous bright-line rule” and from “the virtue of predictability”. Majority opinion at 1029. In a frequently cited extension of Robins, an Ohio Court of Appeals was remarkably candid in its justification for relying on Robins. Stevenson v. East Oil & Gas Co., Ohio Ct. App. 1946, 73 N.E.2d 200. In Stevenson a defendant negligently obstructed a factory building, necessitating a large-scale lay-off. The court felt that it would be impossible to draw a workable line of liability between workers out of their jobs and restaurant owners supplying the workers’ lunches:
“While the reason usually given for the refusal to permit recovery in this class of cases is that the damages are ‘indirect’ or are ‘too remote’ it is our opinion that the principal reason that has motivated the courts in denying recovery in this class of cases is that to permit recovery of damages in such cases would open the door to a mass of litigation which might very well overwhelm the courts so that in the long run while injustice might result in special cases, the ends of justice are conserved by laying down and enforcing the general rule so well stated by Mr. Justice Holmes____”
73 N.E.2d at 202.5
Our notions of proximate cause and foreseeability are admittedly less adequate in truncating a chain of claims where the conduit through which the harm passes is contract. If a contract between A and B provides sufficient nexus for B to recover after A’s physical injury, then it is difficult to distinguish C’s contract with B, or D’s contract with C. In short, one contract seems as good as the next for establishing proximate cause and foreseeability once the first claim is allowed. Robins resolves this dilemma by disallowing all third party claims based solely upon a contractual relationship with the injured party.6
*1039There are sound reasons for such a rule. Courts recognize that once they permit recovery for economic loss to parties linked in a serial chain of contracts, defining a stopping point becomes nearly impossible. In Robins, for example, the shipowner had settled his claim against the drydocker, apparently for the rents the shipowner would have received from the charterer had there not been an additional delay. Robins, 2 Cir.1926, 13 F.2d 3, 4. Had Justice Holmes imposed liability again in the Robins appeal for the charterer’s lost profits, the tortfeasor would have been required to make good the still better bargain of the charterer. Similarly, if the charterer had a contract with parties on shore to clean the charterer’s catch, the drydoek would have been required to make good on this bargain as well. This iteration of compensation could conceivably run without limit. Liability would accrue “in an indeterminate amount for an indeterminate time to an indeterminate class”. Ultramares Corp. v. Touche, N.Y. 1931, 255 N.Y. 170, 179, 174 N.E. 441, 444 (Cardozo, C.J.).7 In limiting recovery in a chain of contractual relations, the Supreme Court drew the line after the first claim for damages. Justice Holmes had thus fashioned a rule in claims arising from a chain of contracts that would avoid a multiplicity of actions and prevent a vast extension of liability.8 As one commentator observed:
“In a situation of this type, total recovery for all lost profits might amount to an enormous sum, and the Robins Court may have thought that liability of this magnitude would unduly discourage socially useful but risky undertakings. However, by arbitrarily cutting off liability after the most proximately-related party, the courts following Robins have indicated their doubt that the traditional limits of the duty concept, the doctrine of proximate cause, and the jury’s discretion are adequate to prevent excessive recovery. For the sake of certainty, these courts have sacrificed the fairness of a case-by-case determination of the appropriateness of recovery.”
Note, Negligent Interference with Contract: Knowledge as a Standard for Recovery, 63 Va.L.Rev. 813, 820 (1977).
II. THE INAPPLICABILITY OF Robins Dry Dock TO THIS CASE
Whatever the pragmatic justification for the original holding in Robins, the majority has extended the case beyond the warrant of clear necessity in requiring a physical injury for a recovery of economic loss in cases such as the one before the court. Robins prevented plaintiffs who were neither proximately nor foreseeably injured by a tortious act or product from recovering solely by claiming a contract with the injured party. The wisdom of this rule is apparent. This rule, however, has been expanded now to bar recovery by plaintiffs who would be allowed to recover if judged under conventional principles of foreseeability and proximate cause.9

A. The Precise Holding of Robins Applies Only to Claims for Negligent Interference with Contract.

Because the centerpiece of this litigation has been Robins,10 the holding of this oft-*1040cited case merits scrutiny. A ship’s time charterer was required under contract to turn the vessel over to a dry dock for maintenance. The charterer owed no rent during the time the ship was under repair. The drydocker, who had contracted with the owner of the ship for the work, negligently damaged the ship’s propeller. During the additional delay caused by repairs to the propeller, the charterer lost expected profits from the use of the ship. The charterer sued the shipyard for these economic losses. The Supreme Court denied relief, holding that the shipyard’s damage to the propeller wronged only the owner of the ship. The Court further held that the charterer had lost merely the benefit of his contract for hire and had suffered no legally cognizable claim:
“[The plaintiff’s] loss arose only through [its] contract with the owners — and while intentionally to bring about a breach of contract may give rise to a cause of action, no authority need be cited to show that, as a general rule, at least, a tort to the person or property of one man does not make the tort-feasor liable to another merely because the injured person was under a contract with that other, unknown to the doer of the wrong. The law does not spread its protection so far.”
275 U.S. at 308-09, 48 S.Ct. at 135, 72 L.Ed. at 292 (citations omitted).
Robins held only that if a defendant’s negligence injures party A, and the plaintiff suffers loss of expected income or profits because it had a contract with A, then the plaintiff has no cause of action based on the defendant’s negligence.

B. Difficulties with Subsequent Extensions

It is a long step from Robins to a rule that requires physical damage as a prerequisite to recovery in maritime tort. The majority believes that the plaintiff’s lack of any contractual connection with an injured party, taken with the Robins rule, forecloses liability: “If a plaintiff connected to the damaged chattels by contract cannot recover, others more remotely situated are foreclosed a fortiori.” Majority opinion at 1024. This conclusion follows readily from the reasoning that if uninjured contracting parties are barred from recovery, and if contracting parties have a closer legal relationship than non-contracting parties, then a party who is not physically injured and who does not have a contractual relation to the damage is surely barred.
This argument would be sound in instances where the plaintiff suffered no loss but for a contract with the injured party. We would measure a plaintiff’s connection to the tortfeasor by the only line connecting them, the contract, and disallow the claim under Robins. In the instant case, however, some of the plaintiffs suffered damages whether or not they had a contractual connection with a party physically injured by the tortfeasor. These plaintiffs do not need to rely on a contract to link them to the tort: The collision proximately caused their losses, and those losses were foreseeable. These plaintiffs are therefore freed from the Robins rule concerning the recovery of those who suffer economic loss because of an injury to a party with whom they have contracted.
Because Robins provides an overly restrictive bar on recovery, courts have over the years developed a number of exceptions.11 The traditional exceptions allow *1041recovery for certain husband-wife claims,12 recovery for negligent interference with contract when the interference results from a tangible injury to the contractor’s person or property,13 and recovery for persons employed on fishing boats to recover for lost income when the employment contract is disrupted by a third party’s negligent injury to the ship or equipment.14
Many opinions go beyond these traditional exceptions, both in the Fifth Circuit and in other courts. Our own Court has allowed a plaintiff to recover the added costs of performing a contract caused by a defendant’s negligence,15 and has employed this exception for maritime torts.16 This Court also allowed a plaintiff to recover added costs in J. Ray McDermott & Co. v. S.S. Egero, 5 Cir.1972, 453 F.2d 1202, when a prime contractor recovered liquidated damages to a subcontractor after a vessel negligently dropped anchor on or near the pipelines which the contractor was con*1042structing across a river bottom.17 Canadian cases have also allowed recovery of additional expenses.18
Although the majority says that this Court has not “been the sole guardian of the Robins Dry Dock principle”, the majority’s support19 is reminiscent of the Potemkin Village set up for Catherine the Great to visit. In both the Second and the Fourth Circuits courts have recently limited the applicability of the Robins rule in maritime torts.
The Second Circuit’s opening volley on Robins was Petition of Kinsman Transit Co., 2 Cir.1968, 388 F.2d 821 (Kinsman II), which has effectively limited the applicability of Robins to a small number of maritime torts. See Federal Commerce & Navigation Co. v. M/V Marathonian, S.D.N.Y. 1975, 392 F.Supp. 908, aff'd, 2 Cir.1975, 528 F.2d 907 (per curiam), cert. denied, 1976, 425 U.S. 975, 96 S.Ct. 2176, 48 L.Ed.2d 799. The import of Kinsman II was to establish foreseeability as the test for liability instead of the requirement of physical injury.20 The court rejected the requirement of physical damages without even bothering to distinguish Robins, and instead relied on customary negligence principles. Id. at 823-34. Although the Court in Kinsman II found that the damages were too “tenuous and remote” to allow recovery, the opinion represents an important departure from Robins because the Court was willing to rely on a case-by-case application of proximate cause principles rather than the blanket bar of Robins.21 There is therefore no basis for the majority to say that Kinsman II's “general analysis ... is compatible with our own”.
Federal Commerce & Navigation Co. v. M/V Marathonian, S.D.N.Y.1975, 392 F.Supp. 908, aff'd, 2 Cir.1975, 528 F.2d 907 (per curiam), cert. denied, 1976, 425 U.S. 975, 96 S.Ct. 2176, 48 L.Ed.2d 799, also *1043belies a blanket approval of Robins in the Second Circuit. In Marathonian, both the district court and the court of appeals reluctantly dismissed the plaintiffs’ claims, but made it clear that the holding was narrow and was compelled by Robins in “instances involving the factual contours of that case”. In its opinion, the district court stated:
“[W]ere this Court now free to write upon a tabula rasa and not constrained by the weight of precedent, we would reject the negligent interference with contract doctrine in favor of a negligence-causation-foreseeability analysis, such as that adopted by Chief Judge Kaufman in Petition of Kinsman Transit Co., 388 F.2d 821, 823-34 (2 Cir. 1968)....
“In the instant case, however, we feel bound by the Supreme Court’s decision in Robins. We believe that the Robins decision must be adhered to by the lower federal courts, at least in instances involving the factual contours of that case, namely the negligent interference with a time charterer’s contract rights by third parties, until such time as the Supreme Court directs otherwise.”
392 F.Supp. at 913, 915.22
In the Fourth Circuit, District Judge Merhige refused to dismiss claims for economic losses suffered by commercial fishermen, local boat, and tackle and bait shop owners, but did dismiss claims by the plaintiffs who purchased and marketed seafood from commercial fishermen. Those losses, although foreseeable, were too ' indirect. Pruitt v. Allied Chemical Corp., E.D.Va.1981, 523 F.Supp. 975.
Finally, the ramparts have been breached in the Ninth Circuit. Although the majority says that Union Oil Co. v. Oppen, 9 Cir.1974, 501 F.2d 558, is “not contrary” to our Court’s affirmation of the Robins rule, a close reading of Oppen indicates that this is incorrect. In Oppen, a mishap in 1969 at an offshore oil drilling platform introduced hundreds of thousands of gallons of oil into the ocean off the coast of Santa Barbara, California. Although a strict application of the extensions of Robins would have barred all recovery, the Ninth Circuit allowed fishermen to recover for the loss of their livelihood. After acknowledging the “widely recognized principle” that a plaintiff could not recover for the negligently induced loss of “a prospective pecuniary advantage”, id. at 563, the Court noted the many exceptions to this rule, “in which defendants engaged in certain professions, businesses, or trades have been held liable for economic losses resulting from the negligent performance of tasks within the course of their callings”, id. 566. The Court regarded the real question to be whether Union owed a duty to the fishermen. This in turn depended on whether Union could foresee a risk of harm to fishermen:
[W]e can not escape the conclusion that under California law the presence of a duty on the part of the defendants in this case would turn substantially on foreseeability. That being the crucial determinant, the question must be asked whether the defendants could reasonably have foreseen that negligently conducted drilling operations might diminish aqautic life and thus injure the business of commercial fishermen. We believe the answer is yes.
*1044Id. at 569 (emphasis added).23
Recently, the Robins holding has been undermined in Louisiana. In PPG Industries, Inc. v. Bean Dredging, La.1984, 447 So.2d 1058, the Court held that the dredging contractor who damaged a natural gas line was not liable for the added expenses incurred by the only user of the line. But the Court did not rely on a bright-line physical damage requirement, and criticized earlier Louisiana cases for “taking a mechanical approach to [an] unreasoned conclusion”. Id. at 1060. The Court said that although Robins is usually cited for the proposition that negligent interference with contract is not a tort, Robins is better justified as responding to the need to prevent multiple actions and unforeseeable liability. The Court went on to hold that the particular risk at issue in the case — the risk of shutting down the plaintiffs factory— was not encompassed by the defendant’s duty of care. Justice Calogero dissented, arguing that the risk was within the duty, but he first “applaud[ed] the majority’s ... abandoning the per se exclusion of [economic] damages which our courts have heretofore adopted on the heels of Robins.” Id. at 1062.
One cannot deny that Robins’s policy of limiting the set of plaintiffs who can recover for a person’s negligence and damage to physical property provides a “bright line” for demarcating the boundary between recovery and nonrecovery. Physical harm suggests a proximate relation between the act and the interference. At bottom, however, the requirement of a tangible injury is artificial because it does not comport with accepted principles of tort law. Mrs. Palsgraf, although physically injured, could *1045not recover. Many other plaintiffs, although physically uninjured, can recover.24
The inapplicability of Robins to plaintiffs who have been proximately and foresee-ably injured by the collision illustrates the fundamental weakness of founding a rule of recovery in tort upon Robins. Conventional tort principles do not apply in Robins because the connection between the plaintiff and the tort was a contract, not a tortious act or a defective product. In cases where the parties have suffered losses only because they are parts of a chain of contracting parties, only one of whom was physically injured, Robins provides a bright-line rule to limit claims. Whatever' the justification for this rule in its original context, however, we should not extend it to instances where the parties are not linked merely in a contractual chain. Instead, we should allow recovery in instanees where each of the parties alleges a loss that occurred outside this contractual chain, where each injured party, isolated from another injured party, can assert an injury that is cognizable when judged by our usual rules of proximate cause and foreseeability.25 There is only one justification for the requirement of physical injury: If Robins establishes a policy of restricting the type of plaintiff who can recover for a defendant’s negligence, physical property damage furnishes an easily discernible boundary between recovery and nonrecovery.
With deference to the majority, I suggest, notwithstanding their well reasoned opinion, that the utility derived from having a “bright line” boundary does not outweigh the disutility caused by the limitation on recovery imposed by the physical-*1046damage requirement. Robins and its progeny represent a wide departure from the usual tort doctrines of foreseeability and proximate cause. Those doctrines, as refined in the law of public nuisance, provide a rule of recovery that compensates innocent plaintiffs and holds the defendants liable for much of the harm proximately caused by their negligence.
III. AN ALTERNATE RULE OF RECOVERY
Rather than limiting recovery under an automatic application of a physical damage requirement, I would analyze the plaintiffs’ claims under the conventional tort principles of negligence, foreseeability, and proximate causation.26 I would confine Robins to the “factual contours” of that case: A plaintiff’s claim may be barred only if the claim is derived solely through contract with an injured party. The majority’s primary criticism of this approach to a deter-ruination of liability is that it is potentially open ended. Yet, there are well-established tort principles to limit liability for a widely-suffered harm. Under the contemporary law of public nuisance, courts compensate “particularly” damaged plaintiffs for harms suffered from a wide-ranging tort, but deny recovery to more generally damaged parties. Those parties who are foreseeably and proximately injured by an oil spill or closure of a navigable river, for example, and who can also prove damages that are beyond the general economic dislocation that attends such disasters should recover whether or not they had contractual dealings with others who were also damaged by the tortious act. The limitation imposed by “particular” damages, together with refined notions of proximate cause and forseeability, provides a workable scheme of liability that is in step with the rest of tort law, compensates innocent plaintiffs, and imposes the costs of harm on those who caused it.27

*1047
A. Public Nuisance Law and Particular Damages

To assert a cause of action under public nuisance law, a plaintiff must assert “particular damages”.28 As Dean Prosser, Reporter for the Second Restatement of Torts, has written, although courts once required physical injury for a recovery under nuisance, this limitation was quickly abandoned:
“The origin of this notion is obscure, although there is an obvious derivation from the old distinction between the actions of trespass and case. It has been expressly repudiated often enough; and the whole tenor of the cases in which particular damage has been found makes it quite clear that it is not now the law, if indeed it ever was.”
Prosser, Private Action for Public Nuisance, 52 Va.L.Rev. 997, 1007-08 (1966).
Instead, to state a cause of action under public nuisance, a plaintiff must prove “particular” damages from the alleged wrong. These damages must be different in kind and degree from those suffered by the general public. If other individuals suffer the same kind of damage, although in lesser degree, a private plaintiff might still recover. Id. at 1009. “It is only when the class becomes so large and general as to include all members of the public who come in contact with the nuisance, that the private action will fail.” Id.
Generally, pecuniary loss to the plaintiff results in particular damage that sets him apart from the general public. When the plaintiff is prevented from performing a specific contract, or is put to additional expense in performing it, he can maintain his action because the contract is an individual matter that is not common to the public. Id. Also, those who have established businesses which make common use of the public right that the nuisance infringes have been allowed recovery. When a river is blocked, for example, a steamboat line operating on it and a company that rafts logs or collects tolls for passage have been permitted to maintain the action.29 There are also cases in which commercial fisheries making a localized use of public waters have been allowed to recover under nuisance law.30 And although plaintiffs *1048who are delayed by a public nuisance cannot recover money for the delay itself (e.g., the profitable opportunities that the plaintiff had to forego), they can recover for actual additional expenses, such as extra fuel, additional crew expenses, and greater demurrage charges.31
The Supreme Court of Louisiana has recognized that a business may sustain the requisite “particular kind of business damages as a consequence of the obstruction of a navigable channel”. Pharr v. Morgan’s L. & T.R. & S.S. Co., La.1905, 115 La. 138, 38 So. 943. In that case, the defendant had negligently damaged a railroad bridge spanning the Atchafalaya River. The barges could pass under the repair framework, but the steamboat could not. The plaintiff was forced to employ an extra steamboat to transport the sugar cane from the sugar fields below the bridge to the refinery above the bridge. Id., 38 So. at 944. The Court held:
“The negligent breaking of the bridge was the primary, paramount cause, which lead to the obstruction of navigation as well as the work of reparation; and if, as argued, such work was the immediate cause of the injury, it was simply an intervening cause set in motion by the party originally in fault. It may be said that the remedy was worse than the disease.
“We therefore are of opinion that defendants are responsible in damages caused by the obstruction of navigation.”
Id. at 945. The Louisiana Supreme Court awarded damages for the extra transportation costs incurred, but refused to award delay damages because of the uncertainty of the evidence; the plaintiff would have been entitled to such damages had he been able to prove them.
The closest federal case in point is probably Burgess v. M/V Tamano, D.Me.1973, 370 F.Supp. 247, aff'd, 1 Cir. 1977, 559 F.2d 1200. There, the court denied the plaintiffs motion to dismiss the claims of fishermen and clam diggers seeking damages as a result of an oil spill in a Maine bay. The court decided the motion for dismissal on the basis of public nuisance, holding that the commercial fishermen and clam diggers had suffered “particular damage different in kind, rather than degree, from that asserted by the general public”. The court denied recovery to businessmen in Old Orchard Beach because their damage was “derivative from that of the public at large, is common to all businesses and residents of the Old Orchard Beach area”. Id. at 251.
The line of demarcation provided by the Burgess court under an analysis of public nuisance and the line suggested in this dissent are similar. Those who incur a direct pecuniary loss (and thus fall within the field of “particular damages”) will frequently also have been injured both proximately and foreseeably by the spill. Ships bottled up in the Mississippi River that had to pay additional crew expenses and docking and demurrage charges, for example, would recover these expenses. Similarly, fishermen would be entitled to compensation for the loss of their livelihood.

*1049
B, Applications of the Alternate Rule of Recovery

Although the requirement of “particular” damages provides a useful means of limiting claims, it must be applied within the general framework of the long-standing requirements of proximate cause and foreseeability. It is, of course, axiomatic in tort law that those who have been proximately and foreseeably injured should recover. Although cause and effect can be carried to limitless and unknowable lengths, courts have chosen to deal with these concepts in a restrained manner that is practical and within the scope of ordinary human understanding. These arbitrary limits are delineated by “proximate” or “natural” causes. One must admit that the line between recovery and nonrecovery may appear as arbitrary under a rule of proximate cause as a line created by a requirement for physical damages. In a sense, any line that the courts draw to limit recovery is arbitrary. But this dissent attempts to draw lines which comport more closely with principles of intrinsic fairness than the line based on physical damage.

1. Requirements of Proximate Cause, Foreseeability, and “Particular” Damage

First, the damage must be proximately caused by the accident. Although this requirement will preclude some claims, it provides relief for many of the claims for economic losses at issue here because of the great interdependence of the elements in the maritime industry. Hardly any claim escapes its imprimatur, and its over-inclusiveness in defining the class of proper plaintiffs in this case limits its traditional utility. We therefore concentrate instead on the principles of foreseeability and “particular” damage, which are more useful here in delimiting recovery.
Foreseeability provides a mechanism for limiting claims that are proximately related to the accident. The requirement of foreseeability precludes recovery for damages resulting from gains that are allegedly lost because the accident altered the course of events upon which the expected gain was predicated. For example, the law should not compensate a shipper for purely speculative profits. Such predictions of the future are limitless in variety and incalculable in scope. Foreseeability requires that we confine the scope of claims to those arising from activities in process at the time of the accident or to claims that can be proven with certainty.
Finally, a plaintiff must assert a “particular” damage that distinguishes him from the general population. This requirement of “particular” damage basic in the law of public nuisance developed as a response to widespread losses. It was formulated to compensate those plaintiffs most seriously aggrieved by a tort while preventing open-ended liability. The distinction is useful here. In a maritime accident, a business suffers “particular” damages to the extent that the accident prevents the business from engaging in primary maritime activities, such as fishing or use of the waterways, or supplying commodities or services vital to primary maritime activities, such as those of bait and tackle shops, drydocks, marinas, and seafood wholesalers or processors. All other losses that are not peculiar to maritime activities are part of the general economic dislocation caused by the accident and are therefore not “particular”.
A plaintiff must meet all three criteria for recovery. This test should provide a reasonably satisfactory equilibrium among compensation to plaintiffs, foreclosure of open-ended liability, and imposition of incentives on defendants to obtain insurance and to exercise due care.

2. Parties Entitled To Recover Under the Test .

Shrimpers, crabbers, oystermen, and other commercial fishermen who routinely operated in those parts of the Mississippi River Gulf Outlet and the surrounding areas that were temporarily closed by the Coast Guard should recover. It is foreseeable that a ship carrying PCP might be in a collision and that some of the PCP contain*1050ers might be lost overboard.32 It is also foreseeable that a PCP spill would result in the closure of fishing areas. Commercial fishermen have suffered damages that are proximately caused by this closure. Finally, they have suffered “particular” damages because, unlike members of the general public, the tort has denied them their livelihood in the maritime industry.
Ships that were trapped or delayed by the closure of the Gulf Channel Outlet are also entitled to recovery. It is foreseeable that a PCP spill would result in closure of the river to navigation. Such closure proximately caused shippers to incur additional expenses. The damage is “particular” because the operators of these ships have incurred additional pecuniary outlays in the course of their maritime activities.33 Ships that can alter their routes to reduce or eliminate losses should be denied recovery pro tanto because of their duty to mitigate damages. See Hercules, 720 F.2d at 1201 (per curiam), aff'd, 11 Cir. 1984, 728 F.2d 1359 (en banc). If the rerouting of ships caused delays in an alternate route from crowding, ships that would have taken the alternate route in any event should not recover their delay expenses.
The land-based businesses that have claimed damages include drydocks, marinas, bait and tackle shops, seafood processors, seafood wholesalers, and restaurants. It is here that drawing the line becomes difficult, for these businesses have been affected by the PCP spill, but all would agree that a seafood restaurant in New Orleans should not recover for a loss of business from consumers' concern over contaminated products.
The general test of recovery for these claimants is whether their business of supplying a vital commodity or service to those engaged in the maritime industry has been interrupted by the collision, the closure, or the embargo. Marinas, for example, in the afflicted area should be allowed to recover. If all shipping and boating is suspended, then a marina or drydock in the area affected is unable to supply docking or repair services to users of the waterway.34 No mitigation of damages is possible. The same would be true for similarly situated boat charterers who supply marine “common carrier” services.35 Bait and tackle shops present a similar situation: The condemnation of a large fishing area damages or destroys the livelihood of those shops whose business is exclusively predicated upon supplying direct inputs (bait, fuel) to those whose commercial undertakings have been foreclosed by the quarantine and embargo.36 Finally, seafood processors and seafood wholesalers that provide services for the condemned area should recover.
There is a point beyond which we cannot allow recovery. Seafood restaurants, for example, are not providers of a vital service to the afflicted area. Their damage is not sufficiently distinguishable from general economic dislocation to allow for recovery. They are too removed from the tortious act. A plaintiff may also be barred *1051because it is not sufficiently involved with the afflicted area as a supplier of vital inputs peculiar to maritime activities. The bar would arise, for example, if a bait and tackle shop were only partially connected with a foreclosed area. Basically, a claim for damages that is indistinguishable from a general grievance furnishes no basis for recovery.

3. The Measure of Recovery

Generally, lost profits should be awarded to eligible claimants. Their livelihood has been compromised, and only a recovery of the value of that livelihood, however imprecise the calculation may be, can approach compensation for the losses they have suffered.
Commercial fishermen, oystermen, shrimpers, and crabbers should recover the profits that they lost during the closure of the area. The measurement of their loss should be the difference between their actual earnings and the earnings they would have had if the PCP were never spilled (based on historical calculations), if there were no closure of the fishing grounds, and if there were no depression of the demand for seafood because of the embargo and the attendant adverse publicity. This measure of damages would also apply to land-based businesses, such as eligible dry-docks, marinas, bait or tackle shops, seafood processors, and seafood wholesalers.
Trapped shippers should recover for additional expenses of crew, fuel, demurrage, tug hire, or any other foreseeable direct expenses that these ships would not have incurred but for the accident. Loss of profit arising from maritime casualty may be awarded as long as it is proved with reasonable certainty. Delta S.S. Lines, Inc. v. Avondale Shipyards, Inc., 5th Cir. 1984, 747 F.2d 995, 1001. Generally this involves demonstrating that the shipper “has been engaged, or was capable of being engaged in a profitable commerce”, Id. We would not, however, require that the shipper prove that specific cargos were not carried because of the accident. We would instead follow the “time-honored rule” that the “proper method of determining lost detention profits is to seek a fair average based on a number of voyages before and after”. Id.
IV. ADVANTAGES OF THE ALTERNATE RULE OF RECOVERY
The advantages of this alternate rule of recovery are that it compensates damaged plaintiffs, imposes the cost of damages upon those who have caused the harm, is consistent with economic principles of modern tort law, and frees courts from the necessity of creating a piecemeal quilt of exceptions to avoid the harsh effects of the Robins rule.

A. Extrinsic Notions of Fairness and Case-by-Case Adjudication

If tort law fails to compensate plaintiffs or to impose the cost of damages on those who caused the harm, it should be under a warrant clear of necessity. When a rule of law, once extended, leads to inequitable results and creates principles of recovery that are at odds with the great weight of tort jurisprudence, then that rule of law merits scrutiny. A strict application of the extension denies recovery to many plaintiffs who should be awarded damages.37 Conventional tort principles of foreseeability, proximate causation, and “particular” damages would avoid such unfairness.
It is true that application of foreseeability and proximate causation would necessitate case-by-ease adjudication. But I have a more optimistic assessment of courts’ ability to undertake such adjudication than the majority.38 Certainly such an inquiry *1052would be no different from our daily task of weighing such claims in other tort cases.
The majority opinion also states that the Robins rule, being free from the vagaries of factual findings in a case-by-case determination, serves an important normative function because it is more predictable and more “candid”. Normative values would also be served, however, by eliminating a broad categorical rule that is insensitive to equitable and social policy concerns that would support allowing the plaintiffs’ claims in many individual cases. In assessing “normative concerns”, the courts’ compass should be a sense of fairness and equity, both of which are better served by allowing plaintiffs to present their claims under usual tort standards. It is not clear, moreover, that a jury’s finding of negligence in a case-by-case determination is “less the product of a determinable rule of law” when the finder of fact is guided in its determination by rules of law. The jury’s finding of liability in this case would be no more “lawless” than a finding of proximate cause, foreseeability, and particular damages in a physical damage case.

B. The Economic Arguments

The economic arguments regarding allocation of loss that purportedly favor the Robins rule of nonliability are not as clear to me as they appear to be to the majority. It is true that denial of recovery may effectively spread the loss over the victims. It is not certain, however, that victims are generally better insurors against the risk of loss caused by tortious acts having widespread consequences. Although the victims do possess greater knowledge of their circumstances and their potential damages, we do not know whether insurance against these types of losses is readily available to the businesses that may be affected. We do know that insurance against this kind of loss is already available for shippers. Imposition of liability upon the shippers helps ensure that the potential tortfeasor faces incentives to take the proper care. The majority’s point is well taken that the incentives to avoid accidents do not increase once potential losses pass a certain measure of enormity. But in truth we have no idea what this measure is: Absent hard data, I would rather err on the side of receiving little additional benefit from imposing additional quanta of liability than err by adhering to Robins’ inequitable rule and bar victims’ recovery on the mistaken belief that a “marginal incentive curve” was flat, or nearly so. If a loss must be borne, it is no worse if a “merely” negligent defendant bears the loss than an innocent plaintiff absorb the damages.
V. CONCLUSION
The Robins approach restricts liability more severely than the policies behind limitations on liability require and imposes the cost of the accident on the victim, who is usually not in a superior position to obtain insurance to cover this loss. I would apply a rule of recovery based on conventional tort principles of proximate cause and foreseeability and limit eligibility only by the *1053requirement that a claimant prove “particular” damages.

. Pentachlorophenol (PCP) is toxic to both human and marine life in even moderate quantities. PCP contains dioxin, which has been tentatively linked to cancer in humans and other mammals. This PCP is not phencyclidine [ (phenylcyolohexyl) piperidine], or "angel dust”, which is also designated by the initials PCP.


. The Coast Guard feared that vessel traffic would stir up any PCP that had settled on the bottom of the Channel.


. In Kaiser Aluminum, 5 Cir.1972, 455 F.2d 957, the Court denied a plaintiffs claim for damages after it had to close a portion of its facility when a barge negligently severed a gas supply pipeline owned by a third party. The Court denied recovery:
"We agree that recovery by Kaiser is precluded as a matter of law because there is (1) no contention that the interference with Kaiser’s contract rights was intentional; (2) no evidence that Marshland had knowledge of the existence of the contract between Kaiser and Sugar Bowl Gas, and (3) no showing of facts, by affidavit or otherwise, in opposition to the motion for summary judgment, sufficient to create a genuine issue for trial, of anything more than merely the negligent interference with contract rights.
Id. at 958.


. The Eleventh Circuit has followed this Court. In Kingston Shipping Co. v. Roberts, 11 Cir.1982, 667 F.2d 34 (per curiam), cert. denied, 1982, 458 U.S. 1108, 102 S.Ct. 3487, 73 L.Ed.2d 1369, that *1038Court stated flatly: “Robins made clear that a party may not recover for economic losses not associated with physical damages." Id. at 35. The court denied any recovery for losses that shippers incurred after a vessel’s wreckage blocked the port of Tampa.
In Hercules Carriers v. Florida, 11 Cir.1983, 720 F.2d 1201 (per curiam), the Court, following Kingston, barred recovery by the vessels trapped in Tampa Bay. Judge Thomas Clark concurred specially, calling for en banc reconsideration of Kingston. Judge Clark stated that Robins is essentially a contract, not a tort case. According to Judge Clark, Robins merely held that when A is prevented by C’s negligence from fulfilling his contract with B, B can sue A for breach of contract, but not C for negligence. Where there is no A for B to sue in contract, Judge Clark argued that Robins should not bar suit against C. He urged the court to reject the physical/economic distinction for injuries in favor of the usual "foreseeability" and “remoteness" rules of tort law. The Eleventh Circuit reheard Hercules en banc, but affirmed by an evenly divided court (6-6). 11 Cir.1984, 728 F.2d 1359 (en banc). Because no opinions accompany the affirmance, we do not know if the six affirming judges voted to affirm because they found that the result was mandated by Robins, because they believed the physical damage rule was a good rule, or because they found the plaintiff's damages too remote under even traditional tort doctrine.


. For a discussion of Stevenson and the denial of recovery because of a judicial desire to prevent potentially unlimited liability for negligence, see Comment, Foreseeability of Third-Party Economic Injuries — A Problem in Analysis, 20 U.Chi.L.Rev. 283, 286-87 (1953).
Courts also worry about the possibility of double counting damages if parties removed from the physically damaged plaintiff were allowed to recover. Justice Holmes summarized the law of damages as follows: “The general tendency of the law, in regards to damages at least, is not to go beyond the first step.” Southern Pacific Co. v. Darnell-Lumber Co., 1918, 245 U.S. 531, 533, 38 S.Ct. 186, 62 L.Ed. 451. See Illinois Brick Co. v. Illinois, 1977, 431 U.S. 0720, 97 S.Ct. 2061, 52 L.Ed.2d 707, holding that direct purchasers may recover treble damages from an antitrust wrongdoer, but indirect purchasers may not. Robins avoided double counting of damages by allowing only the injured party to recover.


. The problem of limiting claims here is akin to limiting fire spreading from one house to another from a defendant’s negligent spark. New York at first denied recovery for any burning structure, a rule consistent with Robins. Ryan v. New York Central R.R., N.Y. 1866, 35 N.Y. 210. New York then allowed recovery for the first structure burned. Webb v. Rome W. & A.R. Co., N.Y. 1872, 49 N.Y. 420. Other jurisdictions have rejected the Ryan rule altogether. See Prosser, Wade & Schwartz, Torts: Cases and Materials 332 (7th ed. 1982).


. Judge Merhige recognized this difficulty in the litigation concerning the contamination of the Chesapeake Bay from the dumping of the toxic chemical Kepone: "[T]he set of potential plaintiffs seems almost infinite”. Pruitt v. Allied Chemical Corp., E.D.Va.1982, 523 F.Supp. 975, 979. In ruling on a motion to dismiss the action for failure to state a claim, Judge Merhige allowed the claims of both the fisherman and the marina-operators (as "surrogates” for recreational fishermen), and disallowed the claims of boat salesmen.


. Justice Holmes attempted throughout his judicial career to restrict liability as much as possible. See G. Gilmore, The Death of Contract 14-17 (1974). This concern for limiting liability is out of step with contemporary tort doctrine.


. A plaintiff might be able to recover- under public nuisance for blockage of the channel through which his ship was to sail. See note 31 and accompanying text. Yet under this Court’s extensions of Robins, the plaintiff’s claim would be dismissed.


. Robins Dry Dock & Repair Co. v. Flint, 1927, 275 U.S. 303, 48 S.Ct. 134, 72 L.Ed. 290.


. Commentators have long criticized the Robins rule, usually for the reason that negligent interference with contract is more appropriately treated under traditional principles of negligence. See Harper, Interference with Contractual Relations, 47 Nw.U.L.Rev. 873, 885-89 (1953); James, Limitations on Liability for Economic Loss Caused by Negligence: A Pragmatic Appraisal, 25 Vand.L.Rev. 43, 56-57 (1972); Note, Negligent Interference with Economic Expectancy: The Case for Recovery, 16 Stan.L.Rev. 664, 689-92 (1964); Note, Negligent Interference with Contract: Knowledge as a Standard for Recovery, 63 Va.L.Rev. 813, 818-23 (1977); Comment, Foreseeability of Third-Party Economic Injuries — A Problem in Analysis, 20 U.Chi.L.Rev. 283, 286 (1953).
The rule is also heavily criticized because it denies recovery when the "pragmatic objections” have little or no application:
*1041"In other cases there will be just a single loss, although the plaintiffs identity and possibly the time of his injury are clouded by uncertainty. When that is the case, liability should not be denied on the basis of the pragmatic objection, and when all the elements usually required for an action grounded on negligence are present, it is submitted that liability should be imposed."
James, supra, at 57-58 (footnotes omitted) (emphasis added).


. Another exception allowed a master to recover damages as a result of the loss of his servant’s services through negligent injury. Mineral Industries, Inc. v. George, N.Y.Sup.Ct.1965, 44 Misc.2d 764, 255 N.Y.S.2d 114. Although the notion of master-servant has fallen into disrepute, Nemo Foundations, Inc. v. New River Co., W.Va., 1971, 155 W.Va. 149, 181 S.E.2d 687, courts have expanded the common law rule that a husband may recover damages for the loss of consortium resulting from torts committed against his wife. A wife can now recover damages for loss of consortium when her husband is injured. See W. Prosser, Handbook of the Law of Torts § 125, at 888-90 (4th ed. 1981). Contracts were protected at common law against interference by torts such as fraud and slander. Note, Tortious Interference with Contractual Relations in the Nineteenth Century: The Transformation of Property, Contract, and Tort, 93 Harv. L.Rev. 1510, 1511-12 (1980).


. See Newlin v. New England Tel. & Tel. Co., Mass.1944, 316 Mass. 234, 54 N.E.2d 929, allowing recovery for mushrooms ruined by cold after the temperature control was interrupted by a telephone company’s severance of power lines.


. The exception was purportedly grounded on old admiralty cases that allowed recovery, cases which Robins had not explicitly overruled. See Carbone v. Ursich, 9 Cir.1953, 209 F.2d 178, 179-80.


. In In re Lyra Shipping Co., E.D.La.1973, 360 F.Supp. 1188, the defendant negligently blocked a canal, forcing the two plaintiffs to incur transportation costs not contemplated in their contracts. The court allowed recovery for wasted fuel and other costs, whether these were borne directly by the carrier or indirectly through the contract by the shipper:
“I believe that both the statutory 'nuisance' doctrine and ordinary maritime tort law provide viable bases for recovery in this case. Under either rationale, it is plausible to argue that plaintiffs ..., who incurred such additional expenses as extra fuel costs, wages, and the like can recover those damages upon proper proof, and I so hold."
Id. at 1191. The court noted in dictum, however, that a shipper could not recover for the profit he would have earned had the contract been completed. Id. at 1192 n. 4.
The Lyra court’s award of damages is consistent with a narrow reading of Robins. Strictly construed, Robins held only that the charterer would not recover for the prospective income or profits that he would have received had he been able to use the ship. The question therefore naturally arises if a plaintiff could recover for added costs rather than lost profits. In a search for exceptions to Robins, some courts have held that the case applies only to lost profits. See Note, Negligent Interference with Contract: Knowledge as a Standard for Recovery, 63 Va.L. Rev. 813, 820 (1977).


. In In re China Union Lines, Ltd., S.D.Tex. 1907, 285 F.Supp. 426. In that case, the M/V Union Reliance negligently collided with the M/V Berean in the Houston ship channel, and the channel was closed for two days. The court in China Union allowed the plaintiff to recover for loss of profits, additional fuel and other supplies consumed, additional crew hire paid, tug hire incurred to turn the vessel, debt time for longshoremen ordered in Houston, and other substantial expenses. The Court found that the vessel’s owner owed a duty to all those using or seeking to use the ship channel not to obstruct their passage. The court also held that a collision in the narrow channel would delay all traffic, and that plaintiffs could recover damages that were incurred because they were denied normal access to the channel.


. The Court noted that had the subcontractor sued in his own right, the suit would be barred as an action for lost profits under a contract:
"The present case is not a suit by McWilliams for the lost profits which it might have earned from the use of the dredges had they not been detained by the delay in the backfilling. To such a suit Robins would squarely apply. The case at bar is a suit by the "owner" of the pipeline project seeking reimbursement of expenses incurred under its subcontract when the project was delayed.”
453 F.2d at 1204.
It is difficult to distinguish McDermott from Kaiser Alum. & Chem. Corp. v. Marshland Dredging Co., 5 Cir.1972, 455 F.2d 957 (per curiam). In Marshland, the Court cited Robins and then denied recovery after the defendant’s dredging operation punctured a high-pressure gas line to the plaintiff’s plant, causing the plant to shut down.


. In Dominion Tape of Canada Ltd. v. L.R. McDoald & Sons, Ltd., [1971] 3 Ont. 627, the court explicitly discussed the distinction between added costs and lost profits. The defendants in Dominion Tape negligently caused a power failure that forced the plaintiff to cease manufacturing midway through a working day. The plaintiff paid his employees for the lost time, as required by their employment contract. The judge allowed recovery for the "positive outlays” to the idled workers, id. at 630, but refused to permit recovery for the "mere deprivation of an opportunity” to earn profit from the employees’ work, id. at 629.


- The references in the first paragraph of the discussion are to Rederi A/B Soya v. Evergreen Marine Corp., E.D.Va.1971, 1972 A.M.C. 1555, aff'd, 4 Cir.1972, 1972 A.M.C. 538, and Federal Commerce & Navigation Co. v. M/V Marathonian, 2 Cir.1975, 528 F.2d 907, cert. denied, 1976, 425 U.S. 975, 96 S.Ct. 2176, 48 L.Ed.2d 799.


. See Petition of Kinsman Transport, 2 Cir. 1968, 388 F.2d 821, leaving "rock-strewn path of ‘negligent interference with contract.' ” In Kinsman II, the Second Circuit held: "Cargill and Cargo Carriers argue broadly that they suffered damage as a result of defendants' negligence and we will deal with their claims in these terms instead of on the more esoteric ‘negligent interference’ ground.” Id. at 824. Instead, this dissent argues that many of the plaintiffs here are entitled to recover under conventional analyses of negligence, proximate causation, and foreseeability. See id. at 823, explaining, "[W]e hesitate to accept the ‘negligent interference with contract’ doctrine in the absence of satisfactory reasons for differentiating contractual rights from other interests which the law protects”.


. See Note, Negligent Interference with Contract: Knowledge as a Standard for Recovery, 63 Va.L.Rev. 813, 822 (1977) ("Recently several courts have joined in the attack on Robins..... In re Kinsman Transit Co. is the leading case in this movement”.).


. Marathonian applied to the rights of time charterers, a factual situation more difficult to distinguish from Robins than was that of Kinsman II. Moreover, this limitation of Robins to time charterers comports with generally accepted notions of fairness — despite the usual harshness of the Robins rule — because time charterers can easily contract with the ship’s owner, who would be entitled to recovery, for their protection. In Robins, for example, the shipowner settled its claim against the shipyard; the charterer could have contracted for a share of any such damages. Application of the Robins rule to the original context and to the facts of Marathonian therefore comports with a sense of fundamental fairness.


. Judge Sneed also based his holding on the traditional deference accorded to fishermen under maritime law:
"This long recognized rule [the right of fishermen to recover their share of the prospective catch] is no doubt a manifestation of the familiar principle that seamen are the favorites of admiralty and their economic interests entitled to the fullest possible legal protection. These considerations have given rise to a special right comparable to that of a master to sue for the loss of services of his servant....”
Id. at 567 (quoting Carbone v. Ursich, 9 Cir.1963, 209 F.2d 179, 182). Judge Ely dissociated himself from the "unnecessary" maritime section of the opinion. Id. at 571.
I would go further than Oppen in repudiating the applicability of Robins. Oppen allowed the fishermen to recover — a result that all on our Court seem to agree with — but the opinion fails to draw a very convincing line between the rights of fishermen and the rights of others who draw their living from the water. Certainly the injury from the oil spill to others who make their living upon the water, such as boat charterers who are unable to put to sea, is as foreseeable and as direct as the injury to the fishermen. It is therefore unclear why these parties should not also be entitled to recovery. The court did attempt to distinguish fishermen in that they “lawfully and directly make use of a resource of the sea, viz. its fish, in the ordinary course of their business”. Id. at 570. Yet, if those who make use of a “resource of the sea” are entitled to recovery, then it seems a fortiori that those who make use of the sea itself in their business — a boat charterer, for example — would be entitled to recovery. Nor can Oppen’s restricted recovery be explained in terms of special property rights in the fish. No one owns a wild animal, or fish, until achieving capture, and under this rule, the fishermen had no rights to the fish superior to those of Union Oil. See Epstein, Nuisance Law: Corrective Justice and Its Utilitarian Constraints, 8 J.Legal Stud. 49 (1979). After reminding us that no one owns a wild animal until after achieving capture, he argues:
“[S]o it is with unowned fish in Oppen. The plaintiffs who do not own the fish cannot complain if the Union Oil Company captures them. As they cannot complain of capture, they cannot complain of destruction after capture. As they cannot complain of destruction after capture, they cannot complain of it before capture. No theory of tortious liability can make up the plaintiffs’ deficit attributable to their want of ownership."
Id. at 52. See also Posner, Some Uses and Abuses of Economics in Law, 46 U.Chi.L.Rev. 281, 305 (1979).
The Oppen court’s stopping point is no more logical than that of courts that have followed Robins’s extensions. Today, the majority has difficulty in justifying recovery for fishermen while at the same time denying recovery to all other parties. This difficulty highlights Oppen’s failure to have a conceptually tenable stopping point for the imposition of liability and the denial of recovery. If Oppen is consistent with Robins’s extensions, it is only because Oppen attempts to limit liability on as arbitrary a basis as Robins’s progeny.


. The Supreme Court has expanded the rule that physical contact and injury are not necessary for plaintiff to recover damages. America Export Line v. Alvez, 1980, 446 U.S. 274, 100 S.Ct. 1673, 64 L.Ed.2d 284. There, the Court allowed a wife who sustained no direct personal physical injury to recover for her losses caused by injuries sustained by her husband when injured as a result of the defendants’ negligence. See Alyeska Pipeline Serv. Co. v. Aurora Air Serv. Inc., Alaska 1979, 604 P.2d 1090. In Alyeska, the defendant, Alyeska, contracted with RCA, which in turn contracted with the plaintiff, Aurora Air Service, to provide services necessary for RCA to fulfill its contract with Alyeska. All the contracts were terminable at will. When Alyeska modified its contract with RCA, RCA was forced to terminate its contract with Aurora. Aurora alleged that Alyeska had initiated this chain of events to harm it and claimed contract interference. Id. at 1092-93. The trial court gave judgment for Aurora, and the Alaska Supreme Court affirmed. The court held that a case for tort liability was established by proof that a contract was intentionally disrupted. Id. at 1095. See also Moorhead v. State, La.Ct.App.1977, 353 So.2d 1103, 1105, allowing the plaintiff damages for mental anguish caused by witnessing a trespassing bulldozer remove five trees from her property.


. A recent article asserts that applications of Robins only appear to have created the requirement for physical injury. Rizzo, A Theory of Economic Loss in the Law of Torts, 11 J.Legal Stud. 281 (1982). Professor Rizzo has as his central hypothesis that courts’ allowance or denial of recovery for economic loss can be explained by the absence or presence of the opportunity to reallocate losses contractually. According to Professor Rizzo, courts have established a rule that, hy denying recovery in certain types of situations, will encourage contracts of indemnity between the physically injured party and those suffering pure economic harm. Id. at 291-97. Similarly, courts permit recovery when it would be difficult or impossible for the parties to form such an indemnity contract. This rule, in turn, reduces litigation costs. Id. at 282. In the passage most apposite to the present case, he says:
‘‘1. Common Property Resources. When property rights are not clearly established as, for example, with respect to fish in streams, rivers, and oceans, channeling costs are virtually infinite. Since no one owns the relevant resource, it is not possible to direct losses through the party suffering injury to his property. Under these circumstances, we would expect the law to permit recovery for economic loss so long as the expected litigation costs are not too high.
"Union Oil Co. v. Oppen is the most famous and important of recent common property resource cases.”
Id. at 298-99.
Professor Rizzo goes on to say that the court allowed only the claims of the fishermen because recovery by "people who suffered inconvenience in not being able to sail out in their boats presumably could not recover” — "The litigation costs would be too high.” Id. at 299. We go beyond Oppen, and beyond Professor Rizzo. We would allow recovery based on particular damages, proximate cause, and foreseeability rather than contractual position.


. The majority’s opinion in this case suggests that the plaintiffs have drawn an old sword by arguing that Robins should not be extended to cases such as the one at hand. It is true that in the first part of the century there were a number of calls to limit the approach of Robins, but the applicability of those arguments to cases such as the one now before this court is unclear. The clarion call of the earlier movement was an article by Professor Carpenter in the Harvard Law Review on negligent interference with business relations. The proposal in Professor Carpenter’s work was for a tort of “interference with business relations for all intentional invasions and at least some negligent ones”. Carpenter, Interference with Contract Relations, 41 Harv.L.Rev. 728, 729. The movement may have gone further than the majority acknowledges. See Perlman, Interference with Contract and Other Economic Expectancies: A Clash of Tort and Contract Doctrine, 49 U.Chi.L.Rev. 61, 63-69 (1982). Courts have increasingly allowed recoveries for interference with contract, although this area of the law has developed piecemeal and is badly fragmented. Id.
Putting aside that question, the success of the movement for a tort of interference with contract is largely irrelevant to the merits of the doctrine I advocate here. Many of the claimants here are entitled to recover under the conventional tort doctrines of proximate cause and foreseeability. There is no need for these plaintiffs to rely on any doctrine of negligent interference with contract.


. A public nuisance is a wrong that affects or interferes with an interest or a right common to the general public. The interference, however, must be more than an infringement on the interest of many people. It must interfere with a right common to all members of the public. Restatement (Second) of Torts § 821B comment g (1977) elaborates:
“g. Interference with public right..... [T]he pollution of a stream that merely deprives fifty or a hundred lower riparian owners of the use of the water for purposes connected with their land does not for that reason alone become a public nuisance. If, however, the pollution prevents ihe use of a public bathing beach or kills the fish in a navigable stream and so deprives all members of the community of the right to fish, it becomes a public nuisance.”
As Dean Prosser has written:
“It is not, however, necessary that the entire community be affected, so long as the nuisance will interfere with those who come in contact with it in the exercise of the public right. The obvious illustration, of course, is the obstruction of a public highway which inconveniences only those who are travelling upon it.”
Prosser, Private Action for Public Nuisance, 52 Va.L.Rev. 997, 1001-02 (1966).
It is well settled that a public nuisance can arise out of conduct that is merely negligent. Id. at 1004. In Piscataqua Navigation Co. v. New York, N.H. & H.R.R., D.Mass.1898, 89 Fed. 362, for example, a railroad was held liable for *1047failure to prevent a bridge from falling into a navigable stream. Moreover, the Supreme Court has held that an obstruction of a navigable channel was a public nuisance that would give rise to a cause of action for damages:
"[Although this right of navigation be a public right common to all, yet, a private party sustaining special damage by the obstruction may, as has been held in this case, maintain an action at law against the party creating it____ In both cases, the private right to damages, or to the removal, arise out [of] the unlawful interference with the enjoyment of the public right, which, as we have seen, is under the regulation of Congress.”
State v. Wheeling & Belmont Bridge Co., 1855, 59 (18 How.) U.S. 421, 431, 15 L.Ed. 435. There is no reason to' believe that the "public right” would be limited to navigation of the stream. It could include drawing fish from the sea as well.


. The usual reason given for this requirement was that the plaintiff did not and could not represent the king, “and the vindication of royal rights was properly left to his duly constituted officers”. Prosser, Private Action for Public Nuisance, 52 Va.L.Rev. at 1007. It seems to me, however, that the reasons were primarily practical. Courts wanted to limit access so that their time would not be consumed with complaints about public matters from a multitude of people who alleged they suffered some damage. This is especially true when damages are trivial. See id.


. Carver v. San Pedro, L.A. & S.L.R.R., S.D.Cal. 1906, 151 Fed. 334; Piscataqua Nav. Co. v. New York, N.H. & H.R.R., D.Mass.1898, 89 Fed. 362; Page v. Mille Lacs Lumber Co., Minn.1893, 53 Minn. 492, 55 N.W. 608; Wakeman v. Wilbur, N.Y.1895, 147 N.Y. 657, 42 N.E. 341; Gates v. Northern Pac. R.R., 1885, 64 Wis. 64, 24 N.W. 494. See also Restatement (Second) of Torts § 821C comment h, illustrations 9-10, discussing log rafters and commercial boat operators as plaintiffs who may recover under public nuisance. See generally Prosser at 1014, for early illustrations of cases allowing recovery.


. See, Burgess v. M/V Tamaño, D.Me.1973, 370 F.Supp. 247, aff'd, 1 Cir.1977, 559 F.2d 1200.
“[T]he long standing rule of law is that a private individual can recover in tort for invasion of a public right only if he has suffered damage particular to him — that is, damage different in kind, rather than simply in degree, from that sustained by the public generally. Concededly, the line between damages different in kind and those different only in degree from those suffered by the public at *1048large has been difficult to draw. But the Court is persuaded that the commercial fishermen and clam diggers have sufficiently alleged "particular" damage to support their private actions.
____ The injury of which [the commercial fishermen and clam diggers] complain has resulted from defendants’ alleged interference with their direct exercise of the public right to fish and to dig clams. It would be an incongruous result for the Court to say that a man engaged in commercial fishing or clamming, and dependent thereon for his livelihood, who may have had his business destroyed by the tortious act of another, should be denied any right to recover for his pecuniary loss on the ground that his injury is no different in kind from that sustained by the general public.”
Id. at 250 (citations omitted).


. Hampton v. North Carolina Pulp Co., 1943, 223 N.C. 535, 27 S.E.2d 538; Columbia River Fisherman's Protective Union v. City of St. Helens, 1939, 160 Or. 654, 87 P.2d 195; Strandholm v. Barbey, 1933, 145 Or. 427, 26 P.2d 46; Radich v. Fredrickson, 1932, 139 Or. 378, 10 P.2d 352. See also Restatement (Second) of Torts § 821C comment h, illustration 11, discussing recovery by fisherman who uses specific waters where fish are killed. See generally Prosser at 1014.


. Mishaps with oil tankers have shown the widespread damage that can result from damage to a single ship, and past instances of chemical dumping demonstrate the lasting effects of that pollution. See Pruitt v. Allied Chemical Co., E.D.Va.1981, 523 F.Supp. 975.


. See Prosser Private Action for Public Harm, 52 Va.L.Rev. at 1013-15, stating that pecuniary loss is generally a particular damage in public nuisance actions that sets the plaintiff apart from the general public.


. A marina could not recover for losses from the poor business or closure of its restaurant or a gift shop because these businesses do not provide a vital service to a primary maritime industry.


. A marina or charterer located adjacent to a cordoned area would not recover; because marine access is still available, though impeded, these businesses can continue to operate.
I would not allow recovery for bait shop that derived only a small fraction of its business from the condemned area. These businesses sustain losses that may be small or even de minimis. The businesses may also be in a good position to recover some of their losses through efforts in their other markets.


. Bait shops that had long-term contracts would be unable to recover under Robins. I would limit Robins to express contracts.


. A “fishermen’s exception" blunts some of the sharpest aspects of this harshness, but it is theoretically difficult to justify that recovery while denying the claims of others similarly situated.


. The majority criticizes foreseeability because it necessitates a case-by-case determination of liability. But this criticism of "foreseeability” as the criterion for judgment applies with equal force to well-established tort law for physical injury. The unquestioned concepts of foresee*1052ability and proximate cause as established in Palsgraf and its progeny are open to the same condemnation that the majority makes of a rule of liability that would abandon Robins:
"The result would be that no determinable measure of the limit of foreseeability would precede the decision on liability. We are told that where a claim is too remote, or too tenuous, recovery will be denied. Presumably then, as among all plaintiffs suffering foreseeable economic loss, recovery will turn on a judge[’s] or jury’s decision..... The point is not that such a process cannot be administered but rather than its judgments would be much less the product of a determinable rule of law.”
Majority opinion at 1028.
The majority opinion favors a bright line rule, as opposed to a case-by-case determination of liability, because it enables courts to "adjudicate” rather than to "manage”. A bright line rule such as the one the majority proposes, however, requires no adjudication whatsoever. Judges need merely to preside over a self-executing system of limited liability where recovery is predicated upon an easily determined physical injury. The application of such a rule, rather than a case-by-case determination, seems more "management” than adjudication.